Case 2:17-cv-10335-GCS-I\/|K|\/| ECF No. 43 filed 04/15/19 Page|D.1792 Page 1 of 1

United States District Court for the Easterr\

District of |\/|ichigan

 

|nternationa| Outdoor, |nc.

 

 

 

Plaintiff,

Vs. CaS€ NO- 2117-CV-10335-GCS

 

City of Troy

 

 

 

Defendant.

NOTICE OF AP`PEAL

Notice is hereby given that |nternationa| Outdoor, |nc.
Name all parties taking llre appeal

hereby appeal to the United States Court of Appeals for the Sixth Circuit from

the order denvinq |nternationa| Outdoor's motion for attorney fees (Doc. 42)

Tlte final judgmenl, f'om an order describing ii

 

entered in this action on the 2 day of April , 2019

(s)J. Adam Behrendt (P58607)
Address: 201 W. Biq Beaver Rd, Ste 500
Trov. |\/|| 48084
(248) 743-6000

 

Attorney for |nternationa| Outdoorl |nc.

Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(l), complete Forrn 7 (Declaration of lnmate Filing) and file that
declaration along With this Notice of Appeal.

cc: Opposing Counsel|:|
Court of Appeals

6CA-3
ll/l6

